Citation Nr: 1325887	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2012).

The Veteran contends that he has bilateral hearing loss and tinnitus are related to noise exposure during active military service.  Specifically, he claims that he served in an infantry unit, and that he was exposed to loud noises from weapons such as the M-60, on the firing range.

The service medical records are negative for any evidence of hearing loss or tinnitus.  However, service personnel records show that during his first period of service, the Veteran's military occupation specialty was Infantry Operations and Intelligence Specialist, that he was awarded the sharpshooter medal, and that he served with an Infantry Division in the Army.  He also served as a Unit Commander during his second period of service.  Considering the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2012).  In-service incurrence of injury is therefore met as to acoustic trauma.  

It is not in dispute that the Veteran has current hearing loss and tinnitus.  The question is whether the disabilities are related to service.  The Veteran was afforded a VA audiological examination in November 2010.  The Veteran reported noise exposure in service from rifles, machine guns and grenades, while serving as an infantry instructor, and he reported tinnitus, which he described as constant, beginning during military service.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of military related acoustic trauma.  The rationale was that the Veteran's entrance and separation examinations indicated normal hearing, with no change in auditory status relative to the entrance data.  The examiner also noted that the Veteran's service medical records were negative for any indication of complaints or treatment for hearing loss or tinnitus, and the Veteran did not report any hearing loss or tinnitus on his discharge medical examination.  The examiner found that there was no evidence of the Veteran having any combat service, but the examiner stated that the Veteran's military occupational specialty likely exposed him to high-risk noise.  However, the examiner still concluded that the service medical records did not indicate that this noise exposure had a permanent negative impact on his hearing.  

Essentially, the examiner opined that, as there was no evidence of hearing loss or tinnitus in service or at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss and tinnitus were not related to the conceded noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2012).  The November 2010 examiner did not provide an opinion as to whether the hearing loss and associated tinnitus identified after service were related to a disease or injury in service.  Accordingly, the Board finds that the November 2010 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss and associated tinnitus is necessary.  38 C.F.R. § 4.2 (2012).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the etiology of any current hearing loss and tinnitus.  The examiner should review the claims folder and note that review in the report.  The examiner is advised that military noise exposure is conceded.  The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss or tinnitus is the result of noise exposure or other injury or disease in active service.  The examiner is advised that the Veteran is competent to report injuries, including noise exposure, and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

